Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 10/5/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1, 4-5 and 12 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method for producing a cheese-flavored substance comprising the steps of: providing a bacterial cell disrupted product which is obtained by disrupting lactic acid bacteria with an acid which is selected from the group consisting of citric acid, phosphoric acid, malic acid, succinic acid, fumaric acid, lactic acid, and acetic acid, and adding a bacterial cell disrupted product  and an enzyme to a milk raw material to cause a reaction. 
The closest prior art of Jounoshita et al. (WO 2009/041210) teaches a method of chemically disrupting lactic acid bacteria, however, fails to teach the claimed method including a method for producing a cheese-flavored substance comprising the steps of: providing a bacterial cell disrupted product which is obtained by disrupting lactic acid bacteria with an acid which is selected from the group consisting of citric acid, phosphoric acid, malic acid, succinic acid, fumaric acid, lactic acid, and acetic acid, and adding a bacterial cell disrupted product  and an enzyme to a milk raw material to cause a reaction. 
The other/secondary references of record do not teach or suggest the combined limitations not taught by Jounoshita et al. (WO 2009/041210).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
October 8, 2021